Fourth Court of Appeals
                                           San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-13-00849-CV

                    IN THE INTEREST OF N.M.D., R.I.D., AND G.T.D., Children

                        From the 224th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2007-CI-06895
                            The Honorable Richard E. Price, Judge Presiding 1

        BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee Diana Dicker recover her costs of this appeal from
appellant Skye Dicker.

           SIGNED July 9, 2014.


                                                           _____________________________
                                                           Catherine Stone, Chief Justice




1
    Associate Judge James Rausch entered the orders modifying child support and denying the motion for new trial.